Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Balaiah (US pub, 2020/0274782) in view of Jagtap (US patent, 9,612,815)
Referring to claim 1, Balaiah teaches a system for evaluating and managing system performance of one or more customer systems, the system comprising:
a memory for storing one or more objects (Fig. 2, enterprise 200 has a memory 214 for storing data/applications);
a gateway communicatively coupled to a customer system (Fig. 8, Gateway shown in item 520, coupled to customer system “Office”), the customer system separated from a wide area network by a firewall (Fig. 8, see Firewall separating a cloud server 802 and Office 520), and including one or more computer systems and databases within a customer premises (Fig. 3, [065], “data store 308” as database);
one or more processors communicatively coupled to the memory and the gateway (see paragraph [065], processor coupled to memory), the firewall being disposed between the gateway and the one or more processors (see Fig. 2, FW = firewall 202 being disposed between gateway & processor – see para [065]), the one or more processors and the gateway being configured to receive data related to speed ([106], speed) and performance of the customer system over a first period of time ([100], application performance monitoring (APM) obtains network metric such as speed and performance [111], [137], periodically measuring network metric such as performance, latency, speed etc.), 
receive data related to speed and performance of the customer system over a second period of time (Fig 18, 19, 21, 22, paragraphs [118], [119], receive network metrics including performance and speed over a various periods of times), and 
provide one or more displays related to comparisons of speed and performance over the first and second periods of time based on a user input (see paragraph [115], Graphical User Interface for providing displays related to comparisons of network metrics received periodically).
Balaiah teaches collecting network metrics using application performance monitoring as a service using cloud but it does not explicitly state that one or more computer systems and databases are within a customer premises.
However, Jagtap teaches local registry 124 (see Fig. 1, item 124), that is database within customer premise (Jagtap: Col 6:25-30 & 8:4-8, local registry database)
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Balaih’s APM service to include database that resides within customer premise (i.e. local registry) as taught by Jagtap that connects with a cloud to implement automated solutions that are fairly complex and frequently utilize the point-to-point integration of multiple products and services (e.g. provisioning engines, functional products such as security, external cloud services, etc.) to deliver comprehensive set of solutions that includes various network metrics.
Referring to claim 2, Balaiah teaches the system of claim 1, wherein the one or more processors is further configured to provide an alert based on the speed and performance falling below a predetermined threshold (see paragraphs [113], 115], [117], [151], for providing an alert when metrics fall below a threshold)
Referring to claim 3, Balaiah teaches the system of claim 1 further comprising one or more adapters communicatively couples to the gateway, the one or more adapters configured to translate commands and data between the customer system and the one or more processors [067], one or more adapters that translate commands & data between office and the one or more processor).
Referring to claim 4, Balaiah teaches the system of claim 1 wherein the one or more processors are further operable to implement a plurality of processing engines (data inspection engine, policy engine, AI/ML anomaly detection engine), the plurality of processing engines being configured to:
execute background workloads for processing engines of the plurality of processing 
process web-containers for external access for engines of the plurality of processing engines organized into a second group (see paragraph [097], cloud process containers & [124]).
Referring to claim 5, Jagtap teaches the system of claim 4, wherein the plurality of processing engines are configure to: load an object of a plurality of objects into the memory as an active object (Col 8: 4-25); perform scheduling, background data aggregation, individual threshold monitoring, event scheduling, job scheduling, reporting, notification, and processing web containers for the active object (Col 13: 45-55, Col 18: 10-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454